USCA4 Appeal: 22-6962      Doc: 9        Filed: 11/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6962


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        EDWARD CHARLES HUNTER,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Arenda L. Wright Allen, District Judge. (4:18-cr-00052-AWA-RJK-1)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Edward Charles Hunter, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6962      Doc: 9         Filed: 11/23/2022     Pg: 2 of 2




        PER CURIAM:

               Edward Charles Hunter, a federal prisoner, appeals the district court’s order denying

        his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended

        by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239.

        Having reviewed the record, we conclude that the district court did not abuse its discretion

        in determining that Hunter failed to show extraordinary and compelling reasons that

        warrant early release. See United States v. High, 997 F.3d 181, 185 (4th Cir. 2021).

        Accordingly, we affirm. We also deny Hunter’s motion to appoint counsel. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2